Citation Nr: 0032479	
Decision Date: 12/13/00    Archive Date: 12/20/00

DOCKET NO.  97-11 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for a back disorder resulting from treatment received at a VA 
medical center in 1982 and 1983.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  During the pendency of the veteran's 
appeal, his claims file was transferred to the RO in St. 
Petersburg, Florida.


REMAND

The standard for processing claims for VA benefits was 
changed, effective November 9, 2000, with the signing into 
law of the Veterans Claims Assistance Act of 2000 (Act) (to 
be codified at Chapter 51 of United States Code), Public Law 
106-475.  The Act removed the requirement for a claimant to 
submit a well-grounded claim.  The Act also passed into law 
the VA's duty to assist claimants in the development of their 
claims.  The provisions of the Act are applicable to this 
case.

The veteran maintains that he sustained an injury to his 
lower back while employed at the VA medical center (VAMC) in 
Montrose, New York, in 1982.  He further contends that he 
suffered permanent residual disability as a result of VA 
treatment provided for the back injury in 1982 and 1983.

In his original claim for compensation benefits, received in 
December 1992, the veteran alleged that treatment received at 
the VAMC in Bronx, New York, caused partial paralysis on his 
left side.  In his notice of disagreement, received in May 
1996, the veteran said that he was sent to Kingsbridge, for 
treatment as a VA employee.  He specifically asked that these 
records be obtained through employee health department.  The 
veteran further alleged receiving "trigger shots" at the 
Bronx VAMC as part of his substantive appeal received in 
December 1996.  The veteran has said that the "trigger 
shots" caused him to suffer from paralysis and a severe 
weight loss.

The Board notes that attempts to obtain treatment records 
from the Bronx VAMC were made in February 1994, February 
1995, and October 1995.  The Bronx VAMC replied that no 
records pertaining to the veteran were located.  However, the 
Bronx VAMC reply letters all cited to the veteran's social 
security number as the file number rather than the 
appellant's claims file number.  There is no indication that 
a search for records included a search using the veteran's 
claims file number in addition to his social security number.  
An additional request for these records must be made that 
includes documentation of a search for records using both the 
social security and claims file numbers.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. § 5103A) 
(Efforts to obtain records shall continue until the records 
are obtained unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile).

The Board also notes that the veteran identified treatment at 
VA facilities in Albany, New York, Manhattan, New York, 
Castle Point, New York, Montrose, New York, Orlando, Florida, 
and Tampa, Florida, during his testimony at a Travel Board 
hearing in December 1999.  A request for records from these 
facilities is also required.  Id.

Finally, the veteran has not provided any corroborating 
evidence to show that he received VA treatment for injuries 
suffered on the job in 1982.  He has provided information 
that he reported his injury to his supervisor at work and 
that determinations were made as to his work status to 
include sending him for medical treatment.  Therefore, there 
should be pertinent VA employee personnel and health records 
available that might provide support for the veteran's 
assertions.  These records must also be requested and 
associated with the claims file.  Id.

In addition to the above, the veteran is advised that the Act 
did not change the basic premise required to establish 
entitlement to benefits under 38 U.S.C.A. § 1151 (West 1991 & 
Supp 2000).  Generally, entitlement to benefits under 
38 U.S.C.A. § 1151 requires (1) evidence that a condition was 
noted during VA treatment, (2) evidence showing a continuity 
of symptoms since such treatment, and (3) medical or, in 
certain circumstances, lay evidence of a nexus between the 
current disability and post-treatment symptomatology.  See 
Jones v. West, 12 Vet. App. 460, 464 (1999).

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The veteran should be contacted and 
requested to identify the names, 
addresses, and approximate dates of 
treatment for all VA, and private health 
care providers who may possess additional 
records pertinent to his claim.  Of 
primary importance are the initial VA 
treatment records relating to the back 
injury suffered at work.  After securing 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of those treatment records 
identified, which have not been 
previously secured.  Efforts to obtain 
the records must be documented in the 
claims file.  Any records received should 
be associated with the claims folder.

2.  After securing any necessary 
authorization from the veteran, the RO 
should also request appropriate employee 
health and personnel records from the 
Montrose VAMC that would provide 
documentation of any type of injury and 
treatment during the timeframe specified 
by the veteran.  

3.  If, and only if, evidence is obtained 
to show that the veteran received VA 
medical treatment for a back injury in 
1982 or 1983, then the appellant should be 
afforded a VA examination.  The claims 
file and a copy of this remand must be 
made available and reviewed by the 
examiner prior to the examination.  All 
necessary tests should be conducted, 
including X-rays, etc., which the examiner 
deems necessary.  The examiner should 
review the results of any testing prior to 
completion of the report. Based on the 
examination results and review of the 
evidence contained in the claims file, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not that the veteran: (1) has a current 
back disorder; (2) if he does, is it at 
least as likely as not that the current 
disorder is related to any treatment 
provided to the appellant by VA in 1982 or 
1983.  Any and all opinions expressed must 
be supported by a complete rationale.  The 
examination report must be typed.

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once 
in accordance with Stegall v. West, 11 
Vet. App. 268 (1998).

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  Thereafter, the claim should 
be readjudicated.

If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this REMAND, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

